Citation Nr: 0534943	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-28 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from May 1, 1992 to 
May 9, 1992.  According to a Report of Separation and Record 
of Service, he also had service in the Army National Guard of 
California from July 29, 1989 to August 1, 2001.  In regard 
to prior reserve component service, it was noted that the 
appellant had 14 years, 2 months, and 11 days.  In regard to 
prior active federal service, it was reported that the 
appellant had 3 months and 15 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                  

In the appellant's substantive appeal (VA Form 9), dated in 
August 2003, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  However, in 
correspondence from the appellant to the RO, received in 
March 2004, the appellant withdrew his request for a Travel 
Board hearing and requested that his case be forwarded to the 
Board.


FINDINGS OF FACT

1.  The appellant was honorably discharged from the Army 
National Guard of California on August 1, 2001.  

2.  The appellant's application for educational assistance 
was received in May 2003.   


CONCLUSION OF LAW

The requirements for eligibility for educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
have not been met.  10 U.S.C.A. § 16132 (West 2002); 
38 C.F.R. § 21.7540 (2005).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law 
(see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  In this case, the RO informed the appellant 
that his claim was denied because under applicable VA law, he 
is not eligible to receive the benefits he seeks on appeal.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not for application.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Barger v. 
Principi, 16 Vet. App. 132 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the appellant's claim solely because of a lack of 
entitlement under the law.

As noted, the material facts of this case are not in dispute.  
According to a Report of Separation and Record of Service, 
the appellant enlisted in the Army National Guard of 
California on July 29, 1989, and he received an honorable 
discharge on August 1, 2001.  In May 2003, the appellant 
submitted an electronic application for VA educational 
assistance benefits, specifically under the Montgomery GI 
Bill, elected Reserve Educational Assistance Program under 
Chapter 1606, Title 10, United States Code.  The RO wrote to 
the appellant and acknowledged receipt of his electronic 
application.  He was asked to submit a VA Form 21- 4138 with 
his signature in order to complete his application for 
benefits, which the appellant subsequently did.  An 
electronic message from the service department, dated in June 
2003, shows that the appellant was discharged on August 1, 
2001, and that the reason for his discharge was that he had 
completed 20 years of service.  

Under applicable law for educational assistance for members 
of the Selected Reserve, the Armed Forces will determine 
whether a Reservist is eligible to receive benefits pursuant 
to 10 U.S.C. Chapter 1606.  10 U.S.C.A. § 16132; 38 C.F.R. 
§ 21.7540(a).  To be eligible, a Reservist shall enlist, 
reenlist, or extend an enlistment as a Reserve for service in 
the Selected Reserve so that the total period of obligated 
service is at least six years from the date of such 
enlistment, reenlistment or extension.  The individual must 
also complete his or her initial period of active duty for 
training, must be participating satisfactorily in the 
Selected Reserve and must not have elected to have his or her 
service in the Selected Reserve credited towards establishing 
eligibility to benefits provided under 38 U.S.C. Chapter 30.  
38 C.F.R. § 21.7540(a)(2)-(4).  In addition, the ending dates 
of eligibility are either the last day of the 10-year period 
beginning on the date the Reservist became eligible for 
educational assistance or the date the Reservist is separated 
from the Selected Reserve.  38 C.F.R. § 21.7550(a); but see 
Bob Stump National Defense Authorization Act for Fiscal Year 
2003, Pub. L. No. 107-314, § 641, 116 Stat. 2577 (Dec. 2, 
2002) (amending 10 U.S.C. § 16133 by substituting the 10 year 
ending date provision with a 14 year ending date provision, 
effective October 1, 2002, with respect to periods of 
entitlement to educational assistance under Chapter 1606 that 
begin on or after October 1, 1992).  A determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces.  38 C.F.R. § 21.7540(a).     

Based on this record, the Board finds that the RO was correct 
in denying the appellant VA educational assistance benefits 
pursuant to Chapter 1606.  In order to have eligibility for 
benefits under 10 U.S.C. Chapter 1606, the veteran must be a 
member of the Selected Reserve.  According to the above 
regulation, a Reservist's period of eligibility expires 
effective the earlier of the last day of the 10-year period 
beginning on the date the Reservist became eligible for 
educational assistance, or the date the Reservist is 
separated from the Selected Reserve.  The evidence clearly 
shows that the appellant was separated from service on August 
1, 2001.  Thus, any eligibility the appellant may have had 
for educational assistance under 10 U.S.C., Chapter 1606 
ended on the date of the appellant's separation from service. 
Therefore, the Board concludes that entitlement to 
educational assistance is not established.

The Board acknowledges the appellant's contentions as set 
forth in his notice of disagreement and his substantive 
appeal that "someone was looking at [his] DD 214 
improperly."  However, the evidence of record clearly shows 
that the appellant was honorably discharged from the Army 
National Guard of California on August 1, 2001.  In addition, 
the appellant himself has stated that he retired on August 1, 
2001.  In any event, the eligibility requirements for 
educational assistance are prescribed by Congress and 
regulations enacted by the Armed Forces and the VA. Neither 
the RO nor the Board is free to ignore these laws and 
regulations.  The law in this case, and not the evidence, is 
dispositive of the appellant's appeal.  Sabonis, 6 Vet. App. 
at 426.  As such, eligibility for educational assistance 
benefits under Chapter 1606, Title 10, United States Code, is 
not established.  Moreover, because the law, rather than the 
facts in this case, is dispositive, the benefit-of-the-doubt 
doctrine per 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application.     


ORDER

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code, is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


